DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/18/2022.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species I and Species II, as set forth in the Office action mailed on 03/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/09/2021 is withdrawn.  Claims 15-22, directed to Species II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4 and 9-25 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a magnetoresistance effect element comprising a first recording layer including a first magnetic layer and a second magnetic layer magnetically coupled by a first coupling layer, wherein the first coupling layer constituted of the first non-magnetic coupling layer, the first magnetic insertion layer and the second non-magnetic coupling layer, wherein the first non-magnetic coupling layer and the second non-magnetic coupling layer includes a non-magnetic element consisting of at least one of W, Ta, Hf, Zr, Nb, Mo, V, B, and the first magnetic insertion layer includes at least Fe and B, and has a film thickness of 0.4 nm or more and 1.0 nm or less in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a magnetoresistance effect element comprising a first recording layer including a first magnetic layer and a second magnetic layer magnetically coupled by a first coupling layer, a third magnetic layer and a fourth magnetic layer magnetically coupled by a third coupling layer, wherein the first coupling layer constituted of the first non-magnetic coupling layer, the first magnetic insertion layer and the second non-magnetic coupling layer, wherein the first non-magnetic coupling layer and the second non-magnetic coupling layer includes a non-magnetic element consisting of at least one of W, Ta, Hf, Zr, Nb, Mo, V, B, and the first magnetic insertion layer includes at least Fe and B, and has a film thickness of 0.4 nm or more and 1.0 nm or less in combinations with other claim limitations as required by claim 15.
The primary reason for allowance of the claims 1 and 15 is additional evidence of the criticality of the claimed range (0.4 nm or more and 1.0 nm or less) of the film thickness of the magnetic insertion layer. Applicant’s affidavit of 10/12/2021 shows unexpected results (e.g., Exhibits A-C) from this restricted range of thicknesses of the first magnetic insertion layer.
The dependent claims 2-4, 9-14, and 16-25 are allowable by virtue of the dependence upon the claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891